DETAILED ACTION
	This Office action details a non-final action on the merits for the above referenced application No.  Claims 1-3, 6-15, and 17-18 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 Mar. 2021 has been entered.
 
Status of Claims
	Claim 1 is amended.  Claims 4-5, and 16 are cancelled.  Claims 9-15 are withdrawn.

Response to Amendment
	The amendment filed on 8 Mar. 2021 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claims 1-3, 6-8, and 17-8 under 35 USC 103 as being unpatentable over Werner et al. (EP 670159 A1-English translation; published 6 Sep. 1995), in view of Mayenfels (Dissertation Abstract-English translation; 

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 18 is indefinite because it is dependent to cancelled claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-8, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werner et al. (EP 670159 A1; English translation; published 6 Sep. 1995), in view of Mayenfels (Dissertation-English translation; published 2012), and Theisinger et al. (US 2013/0046014 A1; filed 16 Mar. 2011).

	Werner et al. teach as discussed in the Office actions filed on 5 Feb. 2021 and 8 Dec. 2020.  Werner et al. teach that surprisingly, however, it has been found that the fluorophilic-lipophilic compound in combination with the oils used according to the invention results in very stable emulsions, even when the compound of formula I is not only used in minor amounts but 
	Werner et al. do not disclose an oil in water emulsion consisting essentially of F6H8, MCT, and lipoid S 75 emulsifier.
	Mayenfels teaches fluorocarbon-containing nanoemulsions for use in 1H/19F magnetic resonance imaging (see title).  Mayenfels teaches that this gives molecules with both lipophilic as well as fluorophilic properties (see pg. 1).  Mayenfels teaches representation of inflammatory processes using 1H/19F-MRI.  The 1H imaging enables an anatomical illustration of the organism, while the 19F images the accumulation of PFCE at the sites of inflammation (see pg. 31).  Mayenfels teaches other possible uses of the 1H/19F MRI (see pg. 33).  Mayenfels teaches that often the two liquids forming the emulsion are one aqueous phase, hydrophilic and oily, lipophilic phase.  Depending on the phase, position in the emulsion can be chosen between oil in water and water in oil emulsion (see pg. 34).  Mayenfels disclose lipoid S 75.  Since S75 is more efficient that the E80S with regard to the stabilization of fluorocarbon nanoemulsions, this phospholipid is preferably referred to as emulsifier used (see pgs. 38-39).  Note lipoid S75 is well known to contain phospholipids with 14 to 25 wt% glycolipid (see instant Table 7).  Mayenfels teaches that FC cannot be injected in pure form, but must be in the form of 
	Theisinger et al. teach as discussed in the Office action filed on 8 Dec. 2020.  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the oil in water emulsions of Werner et al. by forming an oil in water emulsion of F6H8, MCT and lipoid S75 (glycolipids and phospholipids wherein glycolipids range 14 to 25 wt%) as taught by Mayenfels and Theisinger et al. because it would advantageously enable a highly stable SFC containing O/W emulsion with advantageous use 1H/19F MRI.  The weight ratio of semifluorinated compound to triglyceride and the amounts of the semifluorinated carbon compound and triglyceride are result effective variables that a person of ordinary skill in the art would have optimized at the time of invention.  See MPEP 2144.05.II.  A person of ordinary skill in the art would have arrived a weight ratios of 1:4 to 1:0.35 and 1:15 to 1:0.8  and weight percent of 10 to 30 wt % based on the total weight of the composition in order to achieve an optimal 19F signal.

Applicants Arguments
	Applicants assert that Werner is silent as to a composition that includes a semifluorinated compound of formula (I) such as F6H8, a mid-chain triglyceride, and an emulsifier containing a mixture of phospholipids and glycolipids, much less where the glycolipids are present in an amount ranging from 10 wt% to 28 wt% on the total weight of the phospholipids and glycolipids.  By following the same rationales as outlined in the Office action, Theisinger would likewise teach to use a mixture of F4H5 and olive oil since this can result in example 10 of Theisinger.  It can be argued that F4H5 can be dissolved in olive oil since the 
	It is noted that example 6 of Thiesinger uses even an amount of 1% ethanol in a solution of 10 wt% MCT and 89 wt% F6H6.  It is impossible to derive from Theisinger that a mixture of MCT and F6H8, in the absence of ethanol, is miscible, while a mixture of olive oil and F4H5, in the absence of ethanol, is immiscible.  The miscibility of pure MCT and F6H8, let alone a preference for MCT and F6H8 over olive oil and F4H5, cannot be taught or suggested by Theisinger.  A person of ordinary skill starting from Werner would therefore not know that phospholipids when combined with MCT, F6H8, and water will provide a stable oil in water emulsion and instead would have included ethanol.  The semifluonated compound in example 6 is present in an amount that is 8.9 times the amount of MCT.  None of the references, including Scholfield contemplate that the glycolipids are present in an amount ranging from 10 wt% to 28 wt% based on the total weight of phospholipids and glycolipids.  The present inventors have found that the combination of phospholipids and glycolipids in the emulsified of pending claim 1, where the glycolipids are present in an amount ranging from 10 wt% to 28 wt% based on the total weight of the phospholipids and glycolipids, improves the storage stability of the emulsion at higher temperatures.

Applicant's arguments filed 8 Mar. 2021 have been fully considered but they are not persuasive. Werner teaches oil in water emulsions for semifluorocarbons (SFC) of general formula (RF)x-RH where RF denotes a perfluorinated alkyl radical, x is an integer such as 1, and RH is an alkyl radical.  F6H8 is a compound of the formula (I) in Werner where RF=perfluorohexane, n=1, and RH = octane.  At pg. 3, Werner teaches triglyceride oils as suitable oils for the oil in water emulsions therein.  In Werner, the oil in water emulsions therein require an emulsifier such as phospholipids derived from soy.  According to Werner, the SFC emulsions therein are very stable.  Decisive for this is the more or less great miscibility of the 1H/ 19F MR imaging of inflammation and other applications such as tumor imaging.  Theisinger, at example 6, specifically teaches that F6H8 is miscible with MC triglycerides.  Thus the prior art provides specific and adequate motivation to combine F6H8 with MC triglycerides in the SFC oil in water emulsions taught by Werner.  A person of ordinary skill in the art would have combined F6H8 with MC triglycerides in order to obtain a very stable emulsion.  The Dr. Brömer-Briefs declarations remain unpersuasive for the reasons discussed in the Office actions filed on 8 Dec. 2020 and 5 Feb. 2021.  The instant claims as amended to not preclude ethanol as a co-emulsifier and/or antioxidant.  Theisinger teaches the miscibility of F6H8 with MC triglycerides.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618